



COURT OF APPEAL FOR ONTARIO

CITATION: West v. Ontario, 2015 ONCA 147

DATE: 20150305

DOCKET: C59360

Laskin, Rouleau and Huscroft JJ.A.

BETWEEN

Paula West

Plaintiff (Appellant)

and

Her Majesty the Queen
    in right of Ontario

Defendant (Respondent)

M. Olanyi Parsons, for the appellant

Christopher Thompson, for the respondent

Heard and released orally: February 27, 2015

On appeal from the order of Justice David Aston of the Superior
    Court of Justice, dated August 15, 2014.

ENDORSEMENT

[1]

The motion judge struck the plaintiffs claims for malicious prosecution
    and negligent investigation on the ground they were commenced beyond the two
    year limitation period in the
Limitations Act
. But the motion judge
    permitted the plaintiff to amend her statement of claim to pursue her
    allegation that the defendant has infringed her privacy rights by mishandling
    her personal information  her fingerprints and photographs.

[2]

The plaintiff appeals the dismissal of her claim for negligent
    investigation. Ordinarily the cause of action for that claim would accrue when
    the plaintiff was acquitted on December 2, 2011. Thus, when she commenced her
    claim in February 2014 she was out of time. The plaintiff however, contends
    that the negligent investigation claim and the breach of privacy claim are
    interconnected and at least on a Rule 21 motion the negligent investigation
    claim should not be dismissed.

[3]

We do not accept this contention. The two claims protect different legal
    interests. The tort of negligent investigation protects accused who are
    improperly charged, convicted or imprisoned because of a negligent
    investigation. This tort is therefore distinct from the plaintiffs breach of
    privacy claim.

[4]

Finally we see no error in the motion judges costs award. Accordingly,
    the plaintiffs appeal is dismissed. Costs are payable to the defendant in the
    amount of $5,000 inclusive of disbursements and applicable taxes.

John
    Laskin J.A.

Paul
    Rouleau J.A.

Grant
    Huscroft J.A.


